UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-50009 PACIFIC HEALTH CARE ORGANIZATION, INC. (Exact name of registrant as specified in its charter) Utah 87-0285238 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1201 Dove Street, Suite 300 Newport Beach, California (Address of principal executive offices) (Zip Code) (949) 721-8272 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for any shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo x As of August 10, 2013, the registrant had 802,424 shares of common stock, par value $0.001, issued and outstanding. Table of Contents PACIFIC HEALTH CARE ORGANIZATION, INC. FORM 10-Q TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 3 Balance Sheets as ofJune 30, 2013 (Unaudited) and December 31, 2012 3 (Unaudited) Statements of Operations for the Three and Six Months Ended June 30, 2013 and 2012 4 (Unaudited) Statements of Cash Flows for the Six Months Ended June 30, 2013and 2012 5 Notes to Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3.Quantitative and Qualitative Disclosure about Market Risk 17 Item 4.Controls and Procedures 17 PART II — OTHER INFORMATION Item 1A.Risk Factors 18 Item 6.Exhibits 18 Signatures 19 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Information Pacific Health Care Organization, Inc. Condensed Consolidated Balance Sheets June 30, 2013 (Unaudited) December 31, ASSETS Current Assets Cash $ $ Accounts receivable, net of allowance of $16,352 and $20,000 Prepaid income taxes - Receivable other Prepaid expenses Total current assets Property and equipment, net Computer equipment Furniture & fixtures Office equipment Office equipment under capital lease Total property & equipment Less: accumulated depreciation and amortization ) ) Net property & equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Income tax payable Current obligation under capital lease Deferred rent expense Deferred tax liability Unearned revenue - Total current liabilities Long term liabilities Noncurrent obligation under capital lease Total liabilities Commitments and Contingencies - - Shareholders’ Equity Preferred stock; 5,000,000 shares authorized at $0.001 par value; zero shares issued andoutstanding - - Common stock, 50,000,000 sharesauthorized at $0.001 par value 802,424 shares issued and outstanding Additional paid-in capital Retained earnings (deficit) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Pacific Health Care Organization, Inc. Condensed Consolidated Statements of Operations (Unaudited) For three months ended June 30, For six months ended June 30, Revenues: HCO fees $ MPN fees Other Total revenues Expenses: Depreciation & amortization Consulting fees Salaries & wages Professional fees Insurance Outsource service fees Data maintenance General & administrative Total expenses Income from operations Other income (expense): Interest income - Rental income - - Interest (expense) Total other income (expense) ) ) Income before taxes Income tax provision Net income $ Basic and fully diluted earnings per share: Earnings per share amount $ Weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Pacific Health Care Organization, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Six months ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash: Depreciation and amortization Changes in operating assets & liabilities (Increase) in accounts receivable ) ) Decrease in receivable other - (Increase) in prepaid income tax ) - Decrease in commission draw - (Increase) decrease in prepaid expenses ) (Decrease) in accounts payable ) ) Increase in accrued expenses Increase in income tax payable (Decrease) increase in deferred rent expense ) (Decrease) in unearned revenue ) ) Net cash provided by operating activities Cash flows from investing activities Purchases of furniture & equipment ) ) Net cash used by investing activities ) ) Cash flows from financing activities Payment of obligation under capital lease ) ) Net cash used in financing activities ) ) Increase in cash Cash at beginning of period Cash at end of period $ $ Supplemental Cash Flow Information Cash paidfor: Interest $ $ Taxes paid $ $ - The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents Pacific Health Care Organization, Inc. Notes to Condensed Consolidated Financial Statements For the Six Months Ended June 30, 2013 NOTE 1 –BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in accordance with such rules and regulations.The information furnished in the interim condensed consolidated financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements.Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim condensed financial statements be read in conjunction with the Company’s audited financial statements and notes thereto included in its Annual Report on Form 10-K for the year ended December 31, 2012.Operating results for the six-months ended June 30, 2013 are not necessarily indicative of the results to be expected for the year ending December 31, 2013. NOTE 2 – SUBSEQUENT EVENTS In accordance with ASC 855-10 Company management reviewed all material events through the date of issuance and there are no material subsequent events to report. 6 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Statements and Results of Operations This quarterly report on Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Act of 1934, as amended, that are based on our management’s beliefs and assumptions and on information currently available to our management.For this purpose any statement contained in this report that is not a statement of historical fact may be deemed to be forward-looking, including statements about our revenue, spending, cash flow, products, actions, intentions, plans, strategies and objectives.Without limiting the foregoing, words such as “may,” “hope,” “will,” “expect,” “believe,” “anticipate,” “estimate,” “project” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainty, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include but are not limited to economic conditions generally and in the industry in which we and our customers participate; competition within our industry, including competition from much larger competitors; legislative requirements or changes which could render our services less competitive or obsolete; our failure to successfully develop new services and/or products or to anticipate current or prospective customers’ needs; price increases or employee limitations; and delays, reductions, or cancellations of contracts we have previously entered. Forward-looking statements are predictions and not guarantees of future performance or events.The forward-looking statements are based on current industry, financial and economic information, which we have assessed but which by its nature, is dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business.We hereby qualify all our forward-looking statements by these cautionary statements. We undertake no obligation to amend this report or revise publicly these forward looking statements (other than pursuant to reporting obligations imposed on registrants pursuant to the Securities Exchange Act of 1934) to reflect subsequent events or circumstances. The following discussion should be read in conjunction with our financial statements and the related notes contained elsewhere in this report and in our other filings with the Securities and Exchange Commission. Throughout this quarterly report on Form 10-Q, unless the context indicates otherwise, the terms, “we,” “us,” “our” or “the Company” refer to Pacific Health Care Organization, Inc., (“PHCO”) and our wholly-owned subsidiaries Medex Healthcare, Inc. (“Medex”), Industrial Resolutions Coalition, Inc. (“IRC”), Medex Managed Care, Inc. (“MMC”), Medex Medical Management, Inc.(“MMM”) and Medex Legal Support, Inc., (“MLS”). Overview We are a specialty workers’ compensation managed care company providing a range of services primarily to California employers and claims administrators.We do have one customer for whom we currently provide MBR services in thirteen states including California.Workers’ compensation costs continue to increase due to rising medical costs, inflation, fraud and other factors.Medical and indemnity costs associated with workers’ compensation in the state of California are billions of dollars annually.Our focus goes beyond the medical cost of claims.Our goal is to reduce the entire cost of the claim, including medical, legal and administrative costs.Through our wholly-owned subsidiaries we provide a range of effective workers’ compensation cost containment services, including but not limited to: · Health Care Organizations (“HCOs”) · Medical Provider Networks (“MPNs”) · HCO + MPN · Workers’ Compensation Carve-Outs · Utilization Review (“UR”) · Medical Bill Review (“MBR”) · Nurse Case Management (“NCM”) 7 Table of Contents Health Care Organizations HCOs are networks of health care professionals specializing in the treatment of workplace injuries and in back-to-work rehabilitation and training.HCOs were created to appeal to employees, while providing substantial savings to the employer clients.In most cases, the HCO program gives the employer client 180 days of medical control in a provider network within which the employer client has the ability to direct the claim.The injured worker may change physicians once, but may not leave the network.The increased length in control is designed to decrease the incidence of fraudulent claims and disability awards and is also based upon the notion that if there is more control over medical treatment there will be more control over getting injured workers back on the job and therefore, more control over the cost of claims and workers’ compensation premiums. Our subsidiary, Medex holds two HCO licenses.Through these licenses we cover the entire state of California.We offer injured workers a choice of enrolling in an HCO with a network managed by primary care providers requiring a referral to specialists or a second HCO where injured workers do not need any prior authorization to be seen and treated by specialists. Under the HCO guidelines, all HCOs are required to pay certain annual fees to the California Division of Workers’ Compensation (“DWC”).This annual fee is based on the number of employees enrolled in the HCO.HCO guidelines also impose certain reporting and information delivery requirements upon HCOs. Medical Provider Networks By virtue of our certification as an HCO, we are statutorily qualified as an approved MPN.Like an HCO, an MPN is a network of health care professionals, but MPN networks do not require the same level of medical expertise in treating work place injuries.Under an MPN program, the employer client dictates which physician the injured employee will see for the initial visit.Thereafter, the employee can choose to treat with any physician within the MPN network.Under the MPN program, however, for as long as the employee seeks treatment for his injury, he can only seek treatment from physicians within the MPN network. Unlike HCOs, MPNs are not assessed annual fees and have fewer reporting and information delivery requirements.As a result, the administrative costs associated with administering an MPN program are lower, which allows MPNs to market their services at a lower cost than HCOs. HCO + MPN As a licensed HCO and MPN, in addition to offering HCO and MPN programs, we are able to offer our clients a combination of the HCO and MPN programs.Under this plan model an employer can enroll its employees in the HCO program, and then prior to the expiration of the 90 or 180 day treatment period under the HCO program, the employer can enroll the employee into the MPN program.This allows employers to take advantage of both programs.We believe that we are currently the only entity that offers both programs together in a combination program. Workers’ Compensation Carve-outs Through IRC we seek to create legal agreements for the implementation of Workers’ Compensation Carve-Outs for California employers with collective bargaining units, and the administration of such programs within the statutory and regulatory requirements.The California legislature permits employers and employees to engage in collective bargaining over alternative systems to resolve disputes in the workers’ compensation context.These systems are called carve-outs because the employers and employees covered by such collective bargaining agreements are carved out from the state workers’ compensation system. Utilization Review Utilization reviewincludesutilization review or utilization management functions that prospectively, retrospectively, or concurrently review and approve, modify, delay, or deny, based in whole or in part on medical necessity to cure and relieve, treatment recommendations by physicians,prior to, retrospectively, or concurrent with the provision of such medical treatment services pursuant to California Workers’ Compensation law, or other jurisdictional statutes. 8 Table of Contents Medical Bill Review Medical bill reviewrefers to professional analysis of medical provider, services, or equipment billing to ascertain the proper reimbursement. Such services include, but are not limited to, coding review and rebundling, reasonable and customary review, fee schedule analysis, out-of-network bill review, pharmacy review, PPO management, and repricing. Nurse Case Management Nurse case management is a collaborative process that assesses, plans, implements, coordinates, monitors, and evaluates the options and services required to meet an injured worker’s health needs. Our nurse case managers use communication and available resources to promote quality, cost-effective outcomes with the goal of returning the injured worker to gainful employment and maximum medical improvement as soon as medically appropriate. We provide UR, MBR and NCM services to self-insured employers, insurance companies and the public sector. Through our wholly-owned subsidiary IRC we participate in the business of creating legal agreements for the implementation and administration of Carve-Outs for California employers with collective bargaining units. We offer our HCO and MPN services through Medex.IRC participates in the Carve-Outs business.MMC oversees and manages our UR and MBR businesses and MMM oversees our NCM services. Results of Operations Comparison of the three months ended June 30, 2013 and 2012 Revenue The total number of employee enrollees increased 36% during three months ended June 30, 2013 compared to June 30, 2012. Total revenues increased 42% to $1,592,608.As of June 30, 2013, we had approximately 550,000 total enrollees.Enrollment consisted of approximately 83,000 HCO enrollees and 467,000 MPN enrollees.By comparison as of June 30, 2012 we had approximately 403,000 total enrollees, including approximately 64,000 HCO enrollees and approximately 339,000 MPN enrollees.The net increase of HCO and MPN enrollment of 19,000 and 128,000, respectively, was primarily the result of existing major HCO and MPN customer increasing their enrollments from April 2012 through June 2013.The major reason for the growth in other revenues was the continuing growth in MBR, UR and NCM revenues. Although we realized growth in our revenues during the three months ended June 30 2013 compared to the same period in 2012, there are no assurances that we will continue to experience growth during 2013 at a rate similar to the growth rate we experienced in 2012 and the second quarter of 2013. Our business generally has a long sales cycle, typically in excess of one year. Once we have established a customer relationship, our revenue adjusts with the growth or retraction of our customers’ managed headcount volume. New customers are added throughout the year and other customers terminate from the program for a variety of reasons. In the current economic environment, we anticipate businesses will continue to seek ways to further reduce their workers’ compensation program costs. Even though the HCO and MPN programs have been shown to create a favorable return on investment for employers, (as our services are a significant component of the employers’ loss prevention programs), it can be a challenge to justify our fees to our customers. In order to convince employers that HCO and/or MPN fees are well-spent, we must continue to provide a framework for expeditiously returning employees back to work at the lowest cost. As a result, we may experience some client turnover in the form of existing employer clients seeking to terminate or renegotiate the scope and terms of existing services. We also anticipate our market may shrink as some employers seek to reduce their costs by managing their workers’ compensation care services in-house. 9 Table of Contents HCO Fees During the three months ended June 30, 2013 and 2012, HCO fee revenues were $232,847 and $192,240, respectively. HCO enrollment increased 30% during the quarter ended June 30, 2013 compared to a 21% increase in revenue from HCO fees when compared to the same period last year.The percentage increase in enrollment outpaced the percentage increase in revenue by 9%.This was the result of changes in our fee structure and our offering bundled services, including MBR, UR and NCM services to a number of clients, which resulted in increased enrollment, without increasing HCO fees charged. MPN Fees MPN Fee revenues for the three months ended June 30, 2013 were $209,475 compared to $181,310 for the three months ended June 30, 2012. During the quarter ended June 30, 2013 we realized a 38% increase in MPN enrollment (from approximately 339,000 enrollees to approximately 467,000 enrollees.)Factors such as differing fee terms, unbundling of services, price competition and other similar factors as compared to three months ended June 30, 2012, resulted in only a 16% increase in MPN revenues compared to the three months ended June 30, 2012. Other Fees Other fees consist of revenues derived from MBR, NCM, UR, lien representation services and network claims repricing services provided by Medex, MMC, MMM and MLS. Other fee revenues for the three months ended June 30, 2013 and 2012 were $1,150,286 and $750,361, respectively. UR and MBR Fees Our MBR and UR revenues increased by $103,056 and $208,955, respectively, during the second fiscal quarter 2013 when compared to the same period of fiscal 2012.MBR and UR service revenues grew largely as a result of increased marketing efforts by MMC in these areas of our business. NCM Fees NCM revenues increased $136,284 to $291,598 during the quarter ended June 30, 2013 from $155,314 when compared to the same period of 2012, resulting primarily from increased customer employee enrollment primarily by existing customers.We retain nurses on our staff who, at the request of our customers, will review the medical portion of a claim on behalf of our employer clients, claims managers and injured workers.We offer nurse case management services to our customers on an optional basis.We charge an additional fee for nurse case management services. Network Repricing Fees Our network claims repricing fees are generated from certain customers who have access to our network and split with Medex their cost savings generated from their PPO.Network claims repricing fees decreased from $68,542 to $37,997 during the three months ended June 30, 2013, as three customers reported lower levels of network claims repricing fees.This resulted in a decrease in fees of $30,545 when compared to the three months ended June 30, 2012. Expenses Total expenses for the three months ended June 30, 2013 and 2012 were $1,106,123 and $815,012, respectively.The increase of $291,111 was the result of increases in depreciation, outsource service fees, salaries and wages, professional fees, insurance, and general and administrative expense, partially offset by decreases in consulting fee and data maintenance. Consulting Fees, During the three months ended June 30, 2013, consulting fees decreased to $85,773 from $114,877 during the three months ended June 30, 2012.This decrease of $29,104 was due mainly to the termination of our lien consultant as of January 31, 2013 and the consultant in charge of our MMC operations in July 2012. In the event we see an increased level of services requested from our customers, especially for nurse case management services which would require us to engage additional nurse case managers, we would expect to experience higher consulting fees. 10 Table of Contents Salaries and Wages Salaries and wages increased $159,857 or 43% to $529,461 during the three months ended June 30, 2013 compared to $369,604 during the three months ended June 30, 2012. The increase in salaries and wages was primarily due to hiring new employees as follows: Medex added three MPN Program Administrators, one in July 2012 and two in September 2012 and hired one provider relations administrator in September 2012.PHCO added an accounting manager in August 2012, an accounting clerk in September 2012, a receptionist in October 2012 and an accounting clerk in May 2013.MMM hired one nurse case manager in July 2012 and one in August 2012.MMC hired a bill review analyst and a UR program coordinator in September 2012 and a bill review specialist in October 2012. Also contributing to the increase in salaries and wages during three months ended June 30, 2013 when compared to the three months ended June 30, 2012, were the salary increases given tothe CEO and CFO of PHCO, and the COO of Medex in December 2012. Professional Fees For the three months ended June 30, 2013, we incurred professional fees of $117,079, compared to $69,187 during the three months ended June 30, 2012.This 69% increase in fees was primarily the result of increased professional fees paid for field case management services partially offset by lower accounting, legal and medical consultant fees. Insurance During the three months ended June 30, 2013, we incurred insurance expenses of $62,417, a $10,247 increase over the prior year three-month period.The increase in 2013 was primarily due to premium increases for our employee group health medical coverage resulting from the increase in our total number of employees. We do not expect a material increase in insurance expenses during the remainder of this fiscal year. Outsource Service Fees Outsource service fees consist of costs incurred in outsourcing MBR services and certain NCM and UR services.We do not, at this time, have enough volume to justify creating our own MBR and UR in-house staff.Instead, we utilize outside vendors to provide specific services for our clients, charging additional fees over and above those paid to our outside vendors for administration and coordination of MBR, NCM and UR services directly to the clients. We incurred $169,157 and $81,371 in outsource service fees during the three-months periods ended June 30, 2013 and 2012, respectively. This $87,786 increase was primarily the result of the increased demand for our MBR and UR services. Data Maintenance During the three months period ended June 30, 2013 we experienced a 34% decrease in data maintenance fees.The decrease in data maintenance fees was primarily attributable to the lower levels of renewals from existing customers during the quarter ended June 30, 2013 when compared to the same period a year earlier. This decrease was partially offset by costs incurred resulting from the increases in our HCO and MPN enrollment. General and Administrative General and administrative expenses increased 14% to $122,253 during the three-month period ended June 30, 2013.This increase of $14,962 was primarily attributable to increases in bad debt expense, equipment and repairs, internet expenses, telephone, and vacation expense partially offset by decreases in advertising, postage and delivery, travel and entertainment and miscellaneous general administrative expenses. We recorded $2,500 in bad debt expense as general administrative expenses during the three-month period ended June 30, 2013.We expect current levels of general and administrative expenses to increase starting with the third quarter of 2013. 11 Table of Contents Income Before Taxes In the second fiscal quarters of 2013 and 2012, total revenues exceeded total expenses.As a result, we recognized income before taxes during the three months ended June 30, 2013 and 2012 of $485,848 and $309,639, respectively. Income Tax Provision As a result of realizing income before taxes, we made provision for our income tax obligations in the second fiscal quarters of 2013 and 2012.Our income tax provision for the three-months ended June 30, 2013 was 60% greater than during the comparable period 2012 to reflect the 57% increase in income before taxes realized during the second fiscal quarter 2013 compared to the second fiscal quarter 2012. Net Income During the three months ended June 30, 2013, total revenues of $1,592,608 were higher by $468,697 when compared to the same period in 2012.This increase in total revenues was partially offset by increases in total expenses of $291,111 resulting in income from operations of $486,485 compared to income from operations of $308,899 during three months ended June 30, 2012.As a result, we realized a 55% increase in net income for the three months ended June 30, 2013, compared to the three months ended June 30, 2012.We expect moderate increases in revenues to continue in the third quarter of 2013, when compared to the third quarter of 2012, to be generated from new services offered by the Company to existing and new customers. Comparison of the six months ended June 30, 2013 and 2012 Revenue The total number of employee enrollees increased 36% during six months ended June 30, 2013 compared to June 30, 2012.Total revenues also increased 36% to $2,976,718. The net increase in HCO and MPN enrollees of approximately 19,000 and 128,000, respectively, was mainly the result of existing major HCO and MPN customers increasing their enrollments. Although we realized growth in our revenues during the six months ended June 30, 2013 when compared to the six months ended June 30, 2012, there are assurances that we will continue our growth rate during the remainder of 2013. HCO Fees During the six months ended June 30, 2013 and 2012 HCO fee revenues were $479,536 and $390,497 respectively.While HCO enrollment increased 30% during the six months ended June 30, 2013, we realized only a 23% increase in revenue from HCO fees when compared to the same period last year.As noted above, the percentage increase in enrollment outpaced the percentage increase in revenue as a result of changes in our fee structure and our offering bundled services, including MBR, UR and NCM services to a number of clients, which resulted in increased enrollment, without increasing HCO fees charged. MPN Fees MPN Fee revenues for the six months ended June 30, 2013 were $415,216 compared to $364,346 for the six months ended June 30, 2012.We had an increase in MPN enrollment of 38% during the six months ended June 30, 2013, as noted above, which only resulted a 14% increase in MPN revenues compared to the same period 2012.Factors such as differing fee terms, unbundling of services, price competition and other similar factors contributed to this lower increase in MPN revenues. Other Fees As mentioned above other fees consist of revenues derived from MBR, NCM, UR, lien representation services and network claims repricing services provided by Medex, MMC, MMM and MLS. Other fee revenues for the six months ended June 30, 2013 and 2012 were $2,081,966 and $1,434,525, respectively. UR and MBR Fees During the six months ended June 30, 2013, MBR and UR revenues increased by $147,661 and $358,840, respectively, when compared to the same period of fiscal 2012.MBR and UR service revenues grew largely as a result of increased marketing efforts by MMC in these areas of our business. 12 Table of Contents NCM Fees During the six months ended June 30, 2013 and 2012, NCM revenue was $506,714 and $297,406, respectively. This increase of $209,308 was primarily the result of increased customer employee enrollment. Lien Service Fees We commenced offering lien representation services in February 2012 and have recorded revenues totaling $7,895 for the six month period ended June 30, 2013 compared to $22,286 during the same period in 2012.The lower level of lien services recorded during the six months ended June 30, 2013 compared to the same period in 2012 was the result of MLS terminating the offering of its services in January 2013 as a result of changes in legislation that appear to have significantly impaired the potential profitability of the lien representation business. Network Repricing Fees Our network claims repricing fees are generated from certain customers who have access to our network and split with Medex their cost savings generated from their PPO.Network claims repricing fees decreased from $136,688 to $82,712 during the six months ended June 30, 2013, as three customers reported lower levels of network claims repricing fees.This resulted in a decrease in fees of $53,976 when compared to the six months ended June 30, 2012. Expenses Total expenses for the six months ended June 30, 2013 and 2012 were $2,146,673 and $1,613,695, respectively. The increase of $532,978 was the result of increases in depreciation, outsource service fees, salaries and wages, professional fees, insurance, data maintenance and general and administrative expense, partially offset by decreases in consulting fees. Consulting Fees During the six months ended June 30, 2013, consulting fees decreased to $185,254 from $210,693 during the six months ended June 30, 2012.The decrease of $25,439 was due mainly from the termination of our lien consultant as of January 31, 2013 and the consultant in charge of our MMC operations in July 2012. Salaries and Wages Salaries and wages increased $234,599 or 30% to $1,029,797 during the six months ended June 30, 2013 compared with the six months ended June 30, 2012.The increase in salaries and wages was primarily due to hiring new employees as follows: Medex added three MPN Program Administrators, one in July 2012 and two in September 2012 and hired one provider relations administrator in September 2012.PHCO added an accounting manager in August 2012, an accounting clerk in September 2012, a receptionist in October 2012 and an accounting clerk in May 2013.MMM hired one nurse case manager in July 2012 and one in August 2012.MMC hired a bill review analyst and a UR program coordinator in September 2012 and a bill review specialist in October 2012. Also contributing to the increase in salaries and wages during the six months ended June 30, 2013 when compared to the six months ended June 30, 2012, were the salary increases given tothe CEO and CFO of PHCO, and the COO of Medex in December 2012. Professional Fees For the six months ended June 30, 2013, we incurred professional fees of $192,857 compared to $118,275 during the six months ended June 30, 2012.This 63% increase in fees was primarily the result of increased fees paid for field case management services partially offset by lower accounting, legal and medical consultant fees. 13 Table of Contents Insurance During the six months ended June 30, 2013, we incurred insurance expenses of $120,597, an increase of $22,690 over the same six-month period of 2012.The increase in 2013 was primarily due to premium increases for our employee group health medical, coverage resulting from the increase in our total number of employees. We do not expect a material increase in insurance expenses during the remainder of this fiscal year. Outsource Service Fees As discussed above, outsource service fees consist of costs incurred by our subsidiaries in outsourcing its MBR services and certain NCM and UR services.We incurred $308,414 and $145,422 in outsource service fees during the six month periods ended June 30, 2013 and 2012, respectively.This $162,992 increase was primarily the result of the increased demand for our MBR and UR services. Data Maintenance During the six months ended June 30, 2013 we experienced a 30% increase in HCO enrollment and a 38% increase in MPN enrollment, resulting in an overall enrollment increase of 36%.While overall enrollment increased by 36%, data maintenance fees increased by 78% to $36,823 during the six months ended June 30, 2013.The increase of $16,139 in data maintenance fees was primarily attributable to higher data maintenance costs associated with the renewal of MPN enrollees and overall enrollment of new customers during the period ended June 30, 2013 when compared to the period ended June 30, 2012. General and Administrative General and administrative expenses increased 18% to $251,226 during the six months ended June 30, 2013 when compared to the same period in 2012.The increase in general and administrative expense was primarily attributable to increases in bad debt expense, employment agency fees, internet expense, equipment repairs, travel and entertainment and vacation expenses, partially offset by decreases in dues and subscriptions, license and permits and postage and delivery.We recorded $2,500 in bad debt expense as general administrative expenses during the six-month period ended June 30, 2013. Provided we continue to add new customers at our current rate, we expect current levels of general and administrative expenses to increase during the remainder of this fiscal year. Income Before Taxes During the six months ended June 30, 2013 and 2012, total revenues exceeded total expenses.As a result, we recognized income before taxes during the six months ended June 30, 2013 and 2012 of $829,144 and $577,123, respectively. Income Tax Provision As a result of realizing income before taxes, we made provision for our income tax obligations for the six months ended June 30, 2013 and 2012.Our income tax provision for the six months ended June 30, 2013 was 44 % greater than during the comparable period 2012 to reflect the 44% increase in income before taxes realized during the six months ended June 30, 2013 compared to the same period in 2012. Net Income During the six months ended June 30, 2013, total revenues of $2,976,718 were higher by $787,350 when compared to the same period in 2012.This increase in total revenues was partially offset by increases in total expenses of $532,978 resulting in income from operations of $830,045 compared to income from operations of $575,673 during six months ended June 30, 2012.As a result, we realized net income of $492,428 for the six months ended June 30, 2013, compared to net income of $342,753, during the six months ended June 30, 2012.We expect moderate increases in revenues to continue in the third quarter of 2013, when compared to the third quarter of 2012, to be generated from new services offered by the Company to existing and new customers. 14 Table of Contents Liquidity and Capital Resources As of June 30, 2013, we had cash on hand of $850,706 compared to $479,674 at December 31, 2012.The $371,032 increase in cash on hand is primarily the result of increases in our net income, depreciation, accrued expenses, income tax payable, and decrease in receivable other, partially offset by increases our accounts receivables, prepaid expenses, and decreases in our accounts payable, deferred rent expense , unearned revenues and payments of our obligations under capital lease.The payment period on our accounts receivables for our MBR and UR services is longer than for our other services, as these clients generally are slower payers.We are currently seeking loan arrangements to supplement our working capital needs to address the extended collection times on these accounts receivables, as well as, the need for additional funds that may be required to expand our business.Notwithstanding this issue, barring a significant economic downturn, we believe that cash on hand and anticipated revenues from operation will be sufficient to cover our operating costs for the balance of the current fiscal year. We currently have planned certain capital expenditures during the remainder of fiscal 2013 to accommodate our growth.We do not anticipate this will require us to seek outside sources of funding.We do, however, from time to time, investigate potential opportunities to expand our business either through the creation of new business lines or the acquisition of existing businesses.We have not identified any suitable opportunity at the current time.An expansion or acquisition of this sort may require greater capital resources than we possess.Should we need additional capital resources, we most likely would seek to obtain such through debt and/or equity financing.We do not currently possess an institutional source of financing.Given current credit market conditions, there is no assurance that we could be successful in obtaining additional debt financing on favorable terms, or at all.Similarly, given current market and economic conditions there is no guarantee that we could negotiate appropriate equity financing. Cash Flow During the six months ended June 30, 2013 cash was primarily used to fund operations. We had a net increase in cash of $371,032 during the six months ended June 30, 2013.See below for additional discussion and analysis of cash flow. For the six months ended June 30, (unaudited) (unaudited) Net cash provided by operating activities $ $ Net cash used in investing activities ) ) Net cash used in financing activities ) ) Net increase in Cash $ $ During the six months ended June 30, 2013 net cash provided by operating activities was $382,259 compared to net cash provided by operating activities of $143,531 during the six months ended June 30, 2012.As discussed herein we realized net income of $492,428 during the six months ended June 30, 2013, compared to net income of $342,753 during the six months ended June 30, 2012. 15 Table of Contents Summary of Material Contractual Commitments The following is a summary of our material contractual commitments as of June 30, 2013: Payments Due By Period Contractual obligations Total Less than 1 year 1-3 years 3-5 years More than 5 years Equipment Leases(1) $ - $ - Office Leases(2) - - Total $ - $ - In January 2010 we entered into a capital lease arrangement whereby we leased an office copy machine for $25,543. The asset was recorded on our balance sheet under office equipment under capital lease and our liability incurred under the lease was recorded as current and noncurrent obligations under capital lease. The lease arrangement is for a term of 48 months at level operating rents with capital interest rate at 7%.In August 2012 we entered into a capital lease arrangement whereby we leased office server equipment for $38,380. The asset was recorded on our balance sheet under office equipment under capital lease and our liability incurred under the lease was recorded as current and noncurrent obligations under capital lease. The lease arrangement is for a term of 36 months at level operating rents with capital interest rate at 7.5%. In March 2011 we commenced a new office lease agreement that runs to February 29, 2016.In October 2011 we amended our office lease agreement to include an additional 1,640 square feet for our subsidiary MMC.Following is our annual amended base rent for the new office space throughout the term of the lease: Rent Period Annual Rent Payments Jul.1 to Dec. 31, 2013 $ Jan. 1 to Dec. 31, 2014 $ Jan. 1 to Dec. 31, 2015 $ Jan. 1 to Dec. 31, 2016 $ Total $ Off-Balance Sheet Financing Arrangements As of June 30, 2013 we had no off-balance sheet financing arrangements. Critical Accounting Policies and Estimates The preparation of financial statements in accordance with accounting standards generally accepted in the United States requires management to make estimates and assumptions that affect both the recorded values of assets and liabilities at the date of the financial statements and the revenues recognized and expenses incurred during the reporting period. Our estimates and assumptions affect our recognition of deferred expenses, bad debts, income taxes, the carrying value of its long-lived assets and its provision for certain contingencies. We evaluate the reasonableness of these estimates and assumptions continually based on a combination of historical information and other information that comes to its attention that may vary its outlook for the future. Actual results may differ from these estimates under different assumptions. We believe the critical accounting policies that most impact our consolidated financial statements are described below. Basis of Accounting— We use the accrual method of accounting. 16 Table of Contents Revenue Recognition —The Company applies the revenue recognition provisions pursuant to Accounting Standards Codification (“ASC”) 605.10, Revenue Recognition (“ASC 605”) (formerly SAB Topic 13A), which provides guidance on the recognition, presentation and disclosure of revenue in financial statements filed with the SEC.The guidance outlines the basic criteria that must be met to recognize the revenue and provides guidance for disclosure related to revenue recognition policies. In general, the Company recognizes revenue related to licensing fees on a monthly basis, over the life of the licensing agreement, and when (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services have been rendered, (iii) the fee is fixed or determinable and (iv) collectability is reasonably assured. Health care service revenues are recognized in the period in which fees are fixed or determinable and the related services are provided to the subscriber. The Company’s subscribers generally pay in advance for their services by check for billings, revenue is then recognized ratably over the period in which the related services are provided.Advance payments from subscribers and billings made in advance are recorded on the balance sheet as deferred revenue.An allowance for uncollectible accounts is established for any customer who is deemed as possibly uncollectible. Health care service revenues are recognized in the period in which fees are fixed or determinable and the related services are provided to the subscriber. Our subscribers generally pay in advance for their services by check payment, and revenue is then recognized ratably over the period in which the related services are provided.Advance payments from subscribers are recorded on the balance sheet as deferred revenue.In circumstance where payment is not received in advance, revenue is only recognized if collectability is reasonably assured. An allowance for uncollectible accounts is established for any customer who is deemed as possibly uncollectible. Principles of Consolidation — The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.Intercompany transactions and balances have been eliminated in consolidation. Item 3.Quantitative and Qualitative Disclosure about Market Risk As a smaller reporting company as defined in Rule12b-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and in Item 10(f)(1) of Regulation S-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item. Item 4.Controls and Procedures Evaluation of Disclosure Controls and Procedures Our management, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules13a-15(e)or 15d-15(e) under the Exchange Act), as of the end of the period covered by this quarterly report on Form 10-Q.Based on this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that as of the end of the period covered by this quarterly report on Form 10-Q, our disclosure controls and procedures were effective in (1) recording, processing, summarizing and reporting, information required to be disclosed by us in the reports that we file or submit under the Exchange Act within the time periods specified in the SEC’s rules and forms and (2) ensuring that information disclosed by us in such reports is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting during the quarter ended June 30, 2013 that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 17 Table of Contents PART II.OTHER INFORMATION Item 1A.Risk Factors As a smaller reporting company as defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and in Item 10(f)(1) of Regulation S-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item. Item 6.Exhibits Exhibits.The following exhibits are included as part of this Quarterly Report: Exhibit Number Title of Document Exhibit 31.1 Certification of Principal Executive Officer Pursuant to Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act of 1934 Exhibit 31.2 Certification of Principal Financial Officer Pursuant to Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act of 1934 Exhibit 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Exhibit 32.2 Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Exhibit 101.INS XBRL Instance Document Exhibit 101.SCH XBRL Taxonomy Extension Schema Document Exhibit 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Exhibit 101.DEF XBRL Taxonomy Definition Linkbase Document Exhibit 101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 18 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PACIFIC HEALTH CARE ORGANIZATION, INC. Date: August 14, 2013 /s/ Tom Kubota Tom Kubota Chief Executive Officer Date: August 14, 2013 /s/ Fred Odaka Fred Odaka Chief Financial Officer 19
